Order entered June 20, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00391-CR

                           LAWRENCE RAY WILLIAMS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-55733-U

                                              ORDER
       The trial court’s certification reflects that this case involves a plea bargain and appellant

has no right to appeal. Although the trial court’s judgment reflects a plea bargain for fifteen

years’ imprisonment, the section of the plea agreement form contained in the clerk’s record is

blank regarding the terms of any plea bargain. Moreover, the reporter’s record has not been

filed, so the Court cannot verify the accuracy of the trial court’s certification.

        Accordingly, we ORDER the trial court to make findings regarding why the reporter’s

record has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine the following:

      Whether appellant pleaded guilty or nolo contendere and was sentenced in accordance
       with a plea bargain agreement. If the trial court determines that appellant pleaded guilty
       in accordance with a plea bargain, it shall make a finding to that effect.
      If the trial court determines appellant did not plead guilty pursuant to a plea bargain
       agreement, the trial court shall prepare an amended rule 25.2(d) certification that
       accurately reflects the trial court proceedings.

      The trial court shall next determine whether appellant desires to prosecute the appeal. If
       the trial court determines that appellant does not desire to prosecute this appeal, it shall
       make a finding to that effect.

      If the trial court determines that appellant desires to prosecute the appeal, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court is ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeal.

      The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,
whichever is earlier.



                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE